TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00466-CV



                                    Frank Lopez, Appellant

                                                v.

       Karl G. Johnson, Jr.; D. Kevin Clarke; Joe Adam Lopez; Tina Dela Rosa and
                                 Paula J. Salinas, Appellee


                   FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
              NO. 83,128, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Frank Lopez filed his notice of appeal on August 16, 2007. On December

4, 2007, we informed Lopez that he must, on or before December 18, 2007, file a proper designation

of the record, make arrangements for payment of the record, and notify this Court that he had done

so. See Tex. R. App. P. 34.5(b)(2). On December 17, 2007, Lopez filed an amended motion to order

submission of the clerk’s record, which we overruled. On January 15, 2008, we informed Lopez a

second time that he must file a proper designation of the record, make arrangements for payment of

the record, and notify this Court that he had done so, imposing a deadline of January 28, 2008. We

further informed Lopez that failure to do so would result in dismissal of his appeal for want of

prosecution. See Tex. R. App. P. 37.3(b). The deadline has passed, and we have received

confirmation from the county clerk’s office that Lopez has not paid for the record. Accordingly, we

dismiss this appeal for want of prosecution.
                                                 ____________________________________

                                                 Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: February 26, 2008




                                             2